DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on February 16, 2022, which amends the independent claims 1 and 27, cancels the dependent claims 15 and 21-25, adds new dependent claim 29, and presents arguments, is hereby acknowledged. Claims 1-14, 16-20, and 26-29, are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on February 16, 2022, have been fully considered.
Applicant argues that by this response, Figure 2B is hereby amended to include reference numbers 257 and 258, and the corresponding portion of the specification describing Figure 2B is amended to describe these reference numbers. 
Examiner replies that Drawings objection 3 has been withdrawn.
	Applicant argues that by this response, the independent claims 1 and 27 are hereby amended to add new limitations “obtaining photoacoustic image data representing volume data generated on the basis of a reception signal of a photoacoustic wave”; and “generating a second photoacoustic image corresponding to a second spatial region having a different thickness in a viewing direction of rendering from a thickness of the first spatial region and having a spatial region overlapped with the first spatial region on the basis of the photoacoustic wherein the viewing direction of the rendering with respect to the photoacoustic image data is changeable” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitations may or may not overcome the cited portions of the prior arts. However, to speed up the execution of the process, a newly found art, Oikawa, etc. (US 20140350358 A1) teaches that obtaining photoacoustic image data representing volume data generated on the basis of a reception signal of a photoacoustic wave (See Oikawa: Fig. 1, and [0025], “FIG. 1 illustrates the configuration of a subject information accumulating apparatus according to a first embodiment of the present invention. The subject information accumulating apparatus of the first embodiment includes holding plates 101 (101a, 101b), which serve as compression plates, that hold and compress a subject, a laser light source 104, which serves as an irradiation unit, an ultrasonic transducer array 105, which serves as an acoustic wave detector, a photoacoustic signal processor 106 and a photoacoustic wave image reconstruction unit 107, which serve as an image signal generator, a pressure calculator 114, which serves as a pressure information accumulating unit, and a controller 128. The laser light source 104, which serves as an irradiation unit, applies light to a subject. The ultrasonic transducer array 105, which serves as an acoustic wave detector, receives photoacoustic waves generated within a subject irradiated with light and outputs an electric signal. The photoacoustic signal processor 106 and the photoacoustic wave image reconstruction unit 107, which serve as an image signal generator, generate a signal used for forming a photoacoustic wave image on the basis of an electric signal output from the ultrasonic transducer array 105. The pressure calculator 114, which serves as a pressure information accumulating unit, obtains pressure information concerning pressure 
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Steines, etc. (US 20140228860 A1) in view of State, etc. (US 20160117857 A1), further in view of Oikawa, etc. (US 20140350358 A1), and Zschau, etc. (US 20130022222 A1).
Regarding claim 1, Steines teaches that an image display method (See Steines: Fig. 189, and [0066], "FIG. 189 shows a flowchart of steps in certain embodiments of a deformable segmentation method. The steps include one or more of collecting multiple images of a patient's biological structure 19460; optionally approximating a biological feature of interest 19464; applying a template model to the approximate biological feature of interest 19468; optionally roughly fitting the template model to the approximate biological feature 19472; and then precisely fitting the template model to the collection of multiple images 19476. Similar to the method described above, one or more of these steps 19460, 19464, 19468, 19472, 19476 can be repeated 19461, 19465, 19469, 19473, 19477 as often as desired to achieve the desired result. Moreover, the steps can be repeated reiteratively 19462, 19466, 19470, 19474, 19478. FIGS. 190A-190O show exemplary images from a computer program that applies an embodiment of the deformable segmentation method") comprising:
obtaining photoacoustic image data (See Steines: Fig. 189, and [0067], "In one step 19460, multiple images can be collected for processing together, for example, the images can be processed together in a single event rather than individually. As illustrated in FIG. 190A, a computer program can be used to load, view and/or process the  multiple images as one or more views into one or more 3D image data stacks, for example coronal, sagittal or axial views. In the figure, a series of coronal image slices 19480 and a series of sagittal image slices 19482 can be viewed as separate stacks or decks of 2D images. These stacks of images can result from separate image scans or can be different views of the same scan. In addition, any two or more images can be combined 19484 to provide a 3D image") representing volume data generated on the basis of a reception signal of a photoacoustic wave;
generating a first photoacoustic image corresponding to a first spatial region on the basis of the photoacoustic image data (See Steines: Figs. 9 and 188A-B, and [0076], "Then, the image data can be segmented 930 to identify those data corresponding to a particular biological feature of interest. For example, as shown in FIG. 188A, image data can be used to identify the edges of a biological structure, in this case, the surface outline for each of the patient's femur and tibia. As shown, the distinctive transition in color intensity or grayscale 19000 at the surface of the structure can be used to identify pixels, voxels, corresponding data points, a continuous line, and/or surface data representing the surface of the biological structure. This step can be performed automatically (for example, by a computer program operator function) or manually (for example, by a clinician or technician), or by various combinations of the two"); 
generating a second photoacoustic image corresponding to a second spatial region having a different thickness in a viewing direction of rendering from a thickness of the first spatial region and having a spatial region overlapped with the first spatial region on the basis of the photoacoustic image data (See Steines: Figs. 8 and 188A-B, and [0077], "Optionally, the segmented data can be combined 940. For example, in a single image segmented and selected reference points (e.g., derived from pixels or voxels) and/or other data can be combined to create a line representing the surface outline of a biological structure. Moreover, as shown in FIGS. 188A and 188B, the segmented and selected data from multiple images can be combined to create a 3D representation of the biological structure. Alternatively, the images can be combined to form a 3D data set, from which the 3D representation of the biological structure can be derived directly using a 3D segmentation technique, for example an active surface or active shape model algorithm or other model based or surface fitting algorithm"), wherein the viewing direction of the rendering with respect to the photoacoustic image data is changeable; and
generating and displaying a parallel image in which the first photoacoustic image and the second photoacoustic image are arranged side by side (See Steines: Figs. 190A-O, and [0067], "In one step 19460, multiple images can be collected for processing together, for example, the images can be processed together in a single event rather than individually. As illustrated in FIG. 190A, a computer program can be used to load, view and/or process the multiple images as one or more views into one or more 3D image data stacks, for example coronal, sagittal or axial views. In the figure, a series of coronal image slices 19480 and a series of sagittal image slices 19482 can be viewed as separate stacks or decks of 2D images. These stacks of images can result from separate image scans or can be different views of the same scan. In addition, any two or more images can be combined 19484 to provide a 3D image").
However, Steines fails to explicitly disclose that photoacoustic image data representing volume data generated on the basis of a reception signal of a photoacoustic wave; a second photoacoustic image corresponding to a second spatial region having a different thickness in a viewing direction of rendering from a thickness of the first spatial region and having a spatial region overlapped with the first spatial region on the basis of the photoacoustic image data; and wherein the viewing direction of the rendering with respect to the photoacoustic image data is changeable.
However, State teaches that a second photoacoustic image corresponding to a second spatial region having a different thickness in a viewing direction of rendering from a thickness of the first spatial region and having a spatial region overlapped with the first spatial region on the basis of the photoacoustic image data (See State: Figs. 3A-J, and [0079], "FIG. 31 illustrates embodiments in which portions of an affected region are displayed using horizontal bands 330 with alternating display settings (e.g., transparency, brightness, etc.). It will be understood that bands with any orientation can be used. Bands with higher transparency levels can enable a healthcare provider to see into the affected region.   In some embodiments, the width and/or the arc length of each band can be equal, and a top portion 332 and a bottom portion 334 can have a variable corresponding width/arc length. As such, user can use the bands to determine distances of object displayed on the screen. The variable width/arc length can be determined such that the bands 330 have an equal width/arc length").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Steines to have a second photoacoustic image corresponding to a second spatial region having a different thickness in a viewing direction of rendering from a thickness of the first spatial region and having a spatial region overlapped with the first spatial region on the basis of the photoacoustic image data as taught by State in order to provide improved image guidance and aids the healthcare provider in the guidance task (See State: Fig. 1, and [0034], "It can often be difficult to discern the content of a 3D scene from a 2D depiction of it, or even from a 3D depiction of it. Therefore, various embodiments herein provide image guidance that can help the healthcare provider better understand the scene, relative emplacements or poses of object in the scene and thereby provide improved image guidance"). Steines teaches a method and system that may facilitate the patient-adapted orthopedic implants and guide tools  with design,  selections,  manufacturing  and implementation of the implant components, and State teaches a system and method that may render the position and orientation of a virtual 3D medical device, the different affected volume regions, and improved image guidance. Therefore, it is obvious to one of ordinary skill in the art to modify Steines by State to  render the different regions of interest during operation in order to provide better guidance. The motivation to modify Steines by State is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Steines, modified by State, fails to explicitly disclose that photoacoustic image data representing volume data generated on the basis of a reception signal of a photoacoustic wave; and wherein the viewing direction of the rendering with respect to the photoacoustic image data is changeable.
However, Oikawa teaches that obtaining photoacoustic image data representing volume data generated on the basis of a reception signal of a photoacoustic wave (See Oikawa: Fig. 1, and [0025], “FIG. 1 illustrates the configuration of a subject information accumulating apparatus according to a first embodiment of the present invention. The subject information accumulating apparatus of the first embodiment includes holding plates 101 (101a, 101b), which serve as compression plates, that hold and compress a subject, a laser light source 104, which serves as an irradiation unit, an ultrasonic transducer array 105, which serves as an acoustic wave detector, a photoacoustic signal processor 106 and a photoacoustic wave image reconstruction unit 107, which serve as an image signal generator, a pressure calculator 114, which serves as a pressure information accumulating unit, and a controller 128. The laser light source 104, which serves as an irradiation unit, applies light to a subject. The ultrasonic transducer array 105, which serves as an acoustic wave detector, receives photoacoustic waves generated within a subject irradiated with light and outputs an electric signal. The photoacoustic signal processor 106 and the photoacoustic wave image reconstruction unit 107, which serve as an image signal generator, generate a signal used for forming a photoacoustic wave image on the basis of an electric signal output from the ultrasonic transducer array 105. The pressure calculator 114, which serves as a pressure information accumulating unit, obtains pressure information concerning pressure applied to a subject with the holding plates 101, which serve as compression plates. The controller 128 performs control so that photoacoustic wave images and pressure information are displayed on a display unit 115. With these elements, the reliability of diagnosis using photoacoustic wave images is improved. This will be described below in a greater detail. A photoacoustic mammography machine, which is a subject information accumulating unit, image information which is useful for examining the blood and the distribution of blood constituents within a subject can be obtained. Accordingly, it can be expected that pressure information concerning the pressure applied to blood vessels and surrounding parts will be used as assisted information during diagnosis. In other words, in the subject information accumulating apparatus, a photoacoustic wave image generated from information concerning the blood of a subject is obtained, and thus, pressure information concerning the pressure applied to the subject is useful for determining the reliability of the obtained photoacoustic wave image. Additionally, the pressure applied to the subject may influence the blood flow, which may impair the reproducibility of measurement of photoacoustic waves. It is thus expected that pressure information will also be used as information for checking the measurement reproducibility”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Steines to have obtaining photoacoustic image data representing volume data generated on the basis of a reception signal of a photoacoustic wave as taught by Oikawa in order to improve reliability of diagnosis using photoacoustic wave images (See Oikawa: Fig. 1, and [0025], "The controller 128 performs control so that photoacoustic wave images and pressure information are displayed on a display unit 115. With these elements, the reliability of diagnosis using photoacoustic wave images is improved"). Steines teaches a method and system that may facilitate the patient-adapted orthopedic implants and guide tools with design, selections, manufacturing and implementation of the implant components; while Oikawa teaches a system and method that may irradiate a subject with irradiation light, detect the acoustic wave signal, and generate and display the images representing the volume data. Therefore, it is obvious to one of ordinary skill in the art to modify Steines by Oikawa to generate the image data representing the volume data from the photoacoustic signals. The motivation to modify Steines by Oikawa is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Steines, modified by State and Oikawa, fails to explicitly disclose that wherein the viewing direction of the rendering with respect to the photoacoustic image data is changeable.
However, Zschau teaches that wherein the viewing direction of the rendering with respect to the photoacoustic image data is changeable (See Zschau: Figs. 6A-B and 10, and [0143], “In contrast to the visualization of three dimensional scenes using an ordinary two dimensional display or using a stereoscopic display, for holographic reconstruction additional scene points can be generated in space, where the additional scene points might have the same x-y-coordinates (lateral position) but different z-coordinates (depth). Alternatively, additional scene points can be generated e.g. to realize dense volumes by means of depth, like fog or water. Those additional scene points being located on a single line in the viewing direction (with different depth values along the single line) or having a lateral position to which no object point has already been calculated. This is because only one additional sub-hologram needs to be generated for the additional object point and this sub-hologram needs to be added to all the other sub-holograms for generating an additional object point to a reconstructed three dimensional scene”; and [0015], “This position can also lie between objects or in an object. The properties of the virtual camera such as focal length and viewing angle determine which section is displayed at which virtual magnification. The viewing angle is determined by the virtual area of the SLM and its position in relation to the virtual camera”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Steines to have wherein the viewing direction of the rendering with respect to the photoacoustic image data is changeable as taught by Zschau in order to be able to observe the reconstructed three-dimensional scene with natural eye movement without distortions (See Zschau: Figs. 1A-B, and [0089], "Because the visible object points of the opaque object 200 and the transparent object 300 are encoded separately, it is possible, that an observer can focus with his eyes onto each single object 200, 300 individually and therefore observe a reconstructed three-dimensional scene with almost no eyestrain, because there is no mismatch between convergence and accommodation of the eyes when looking at an object of the three-dimensional scene. Therefore it is possible, that an observer can observe the reconstructed three-dimensional scene with his natural eye movement without distortions"). Steines teaches a method and system that may facilitate the patient-adapted orthopedic implants and guide tools  with design,  selections,  manufacturing  and implementation of the implant components; while Zschau teaches a system and method that may reconstruct the 3D scene based on the viewing angles to determine the observer windows in order to reduce the computational work. Therefore, it is obvious to one of ordinary skill in the art to modify Steines by Zschau to make the viewing direction changeable to different viewing angles and using the related observer windows to calculate the 3D scene. The motivation to modify Steines by Zschau is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 1 as outlined above. Further, State teaches that the image display method according to Claim 1, wherein the thickness of the second spatial region in the viewing direction is smaller than the thickness of the first spatial region in the viewing direction (See State: Fig. 31, and [0079], "FIG. 31 illustrates embodiments in which portions of an affected region are displayed using horizontal bands 330 with alternating display settings (e.g., transparency, brightness, etc.). It will be understood that bands with any orientation can be used. Bands with higher transparency levels can enable a healthcare provider to see into the affected region. In some embodiments, the width and/or the arc length of each band can be equal, and a top portion 332 and a bottom portion 334 can have a variable corresponding width/arc length. As such, user can use the bands to determine distances of object displayed on the screen. The variable width/arc length can be determined such that the bands 330 have an equal width/arc length").
Regarding claim 3, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 2 as outlined above. Further, State teaches that the image display method according to Claim 2, wherein the second spatial region is a partial spatial region of the first spatial region (See State: Fig. 3A, and [0074], "FIGS. 3A-3J are diagrams illustrating various non-limiting embodiments for displaying a perspective view of at least a portion of the affected regions as a volume. FIG. 3A illustrates an embodiment in which two affected regions are displayed as two transparent volumes 302, 304 and/or outlines along with a virtual medical device 301. FIG. 3B illustrates an embodiment in which two affected regions are displayed as two volumes 306, 308 with varying opacity (or as semi-transparent). In the illustrated embodiment, the volumes 306, 308, are more opaque near the edges, however, it will be understood that the opacity can be varied throughout the volumes 306, 308 as desired").
Regarding claim 4, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 1 as outlined above. Further, State teaches that the image display method according to Claim 1, wherein an entire region of the photoacoustic image data is set as the first spatial region (See State: Fig. 3C, and [0075], "FIG. 3C illustrates an embodiment in which two affected regions are displayed as two volumes 310, 312 with a surface texture. FIG. 3D illustrates an embodiment in which a portion of the affected region that is located between the image slice 314 and the point-of-view location (or in front of the image slice 314) is displayed as a volume 316. It will be understood that the portion of the affected region that is located between the image slice 314 and the point-of-view location can be displayed differently from portions of the affected region that is located distally from the point-of-view location with respect to the image slice 314. For example, the different portions can be displayed with different colors, brightness, sharpness, etc. In some cases, the portions of the affected region located distally from the point-of-view location with respect to the image slice 314 can be displayed with lighter or more faded colors, etc.").
Regarding claim 5, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 1 as outlined above. Further, Steines and State teach that the image display method according to Claim 1,
wherein medical image data obtained by a modality different from a photoacoustic apparatus is obtained (See Steines: [0009], "In certain embodiments, patient-adapted features of an implant component, guide tool or related method can be achieved by analyzing imaging test data and selecting, adapting and/or designing (e.g., preoperatively selecting from a library and/or designing) an implant component, a guide tool, and/or a procedure having one or more features that have been matched and/or otherwise optimized for the particular patient's biology. The imaging test data can include data from the patient's joint, for example, data generated from an image of the joint such as x-ray imaging, cone beam CT, digital tomosynthesis, and ultrasound, a MRI or CT scan or a PET or SPECT scan, which is processed to generate a varied or corrected version of the joint or of portions of the joint or of surfaces within the joint. Certain embodiments provide methods and devices to create a desired model of a joint or of portions or surfaces of a joint based on data derived from the existing joint. For example, the data can be used to create a model that can be used to analyze the patient's joint and to devise and evaluate a course of corrective action. The data and/or model also can be used to select, adapt and/or design an implant component having one or more patient-adapted features, such as a surface or curvature"),
wherein a medical image corresponding to a region corresponding to the second spatial region is generated on the basis of the medical image data (See Steines: Figs. 188A-B, and [0076], "Then, the image data can be segmented 930 to identify those data corresponding to a particular biological feature of interest. For example, as shown in FIG. 188A, image data can be used to identify the edges of a biological structure, in this case, the surface outline for each of the patient's femur and tibia. As shown, the distinctive transition in color intensity or grayscale 19000 at the surface of the structure can be used to identify pixels, voxels, corresponding data points, a continuous line, and/or surface data representing the surface of the biological structure. This step can be performed automatically (for example, by a computer program operator function) or manually (for example, by a clinician or technician), or by various combinations of the two"),
wherein a first superimposed image in which the medical image and the first photoacoustic image are superimposed on each other is generated (See State: Fig. 1, and [0021], "As a non-limiting example, if the first surgical instrument 145 is an ablation needle 145 and the second surgical instrument 155 is an ultrasound probe 155, then images 125 produced on display 120 can include the images, or video, from the ultrasound probe 155 (e.g., image slice 121) combined with other medical display objects and image guidance cues, such as projected medical device drive (e.g., trajectory indicators 127) or projected ablation volume (e.g., displayed affected region 129), determined based on the emplacement of ablation needle 145. If the first surgical instrument 145 is an ultrasound probe 145 and the second surgical instrument 155 is a laparoscopic camera 155, then images 125 produced on display 120 can include the video from the laparoscopic camera 155 combined with ultrasound data superimposed on the laparoscopic image. More surgical instruments can be added to the system. For example, the system can include an ultrasound probe, ablation needle, laparoscopic camera, stapler, cauterizer, scalpel and/or any other surgical instrument or medical device. The system can also process and/or display collected data, such as preoperative CT scans, X-Rays, MRls, laser scanned 3D surfaces etc."),
wherein a second superimposed image in which the medical image and the second photoacoustic image are superimposed on each other is generated (See Steines: Fig. 26, and [0325], "As will be appreciated by those of skill in the art, the process of selecting and/or designing an implant component feature and/or feature measurement, resection cut feature and/or feature measurement, and/or guide tool feature and/or feature measurement can be tested against the information obtained regarding the patient's biological features, for example, from one or more MRI or CT or x-ray images from the patient, to ensure that the features and/or feature measurements are optimum with respect to the selected parameter targets or thresholds.  Testing can be accomplished by, for example, superimposing the implant image over the image for the patient's joint"), and
wherein the parallel image in which the first superimposed image including the first photoacoustic image and the second superimposed image including the second photoacoustic image are arranged side by side is generated and displayed (See Steines: Figs. 190A-O, and [0394], "The computer system also can construct the implant surfaces. Surfaces may be composed of different elements. In certain embodiments, elements of the surfaces can conform to the patient's anatomy. In these situations, the computer system can build a surface using the  patient's anatomical model, for example by constructing a surface that is identical with or mostly parallel to the patient's anatomical surface. In certain embodiments, the computer system can use geometric elements such as arcs or planes to construct a surface. Transitions between surfaces can be smoothed using tapers or fillets. Additionally, the computer system may take into account constraints such as a minimum or maximum threshold thickness or length or curvature of parts or features of the implant component when constructing the surfaces").
Regarding claim 6, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 5 as outlined above. Further, Steines and State teach that the image display method according to Claim 5,
wherein the first superimposed image in which the first photoacoustic image is superimposed on the medical image is generated (See State: Fig. 1, and [0021], "As a non- limiting example, if the first surgical instrument 145 is an ablation needle 145 and the second surgical instrument 155 is an ultrasound probe 155, then images 125 produced on display 120 can include the images, or video, from the ultrasound probe 155 (e.g., image slice 121) combined with other medical display objects and image guidance cues, such as projected medical device drive (e.g., trajectory indicators 127) or projected ablation volume (e.g., displayed affected region 129), determined based on the emplacement of ablation needle 145. If the first surgical instrument 145 is an ultrasound probe 145 and the second surgical instrument 155 is a laparoscopic camera 155, then images 125 produced on display 120 can include the video from the laparoscopic camera 155 combined with ultrasound data superimposed on the laparoscopic image. More surgical instruments can be added to the system. For example, the system can include an ultrasound probe, ablation needle, laparoscopic camera, stapler, cauterizer, scalpel and/or any other surgical instrument or medical device. The system can also process and/or display collected data, such as preoperative CT scans, X-Rays, MRls, laser scanned 3D surfaces etc."), and
wherein the second superimposed image in which the second photoacoustic image is superimposed on the medical image is generated (See Steines: Fig. 26, and [0325], "As will be appreciated by those of skill in the art, the process of selecting and/or designing an implant component feature and/or feature measurement, resection cut feature and/or feature measurement, and/or guide tool feature and/or feature measurement can be tested against the information obtained regarding the patient's biological features, for example, from one or more MRI or CT or x-ray images from the patient, to ensure that the features and/or feature measurements are optimum with respect to the selected parameter targets or thresholds. Testing can be accomplished by, for example, superimposing the implant image over the image for the patient's joint").
Regarding claim 7, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 5 as outlined above. Further, Steines teaches that the image display method according to Claim 5,
wherein a saturation of the medical image in the first superimposed image is set to be lower than a saturation of the first photoacoustic image (See Steines: Fig. 1, and [0148], "In certain embodiments, an implant component design or selection can depend, at least in part, on a threshold minimum implant component thickness.  In turn, the threshold minimum implant component thickness can depend, at least in part, on patient-specific data, such as condylar width, femoral transepicondylar axis length, and/or the patient's specific weight. In this way, the threshold implant thickness, and/or any implant component feature, can be adapted to a particular patient based on a combination of patient-specific geometric data and on patient-specific anthropometric data"), and
wherein a saturation of the medical image in the second superimposed image is set to be lower than a saturation of the second photoacoustic image (See Steines: Fig. 1, and [0149], "In one embodiment, the automated system can calculate the closest location possible for resected surfaces and resected cuts relative to the articular surface of the uncut bone, e.g., so that all intersects of adjoining resected surfaces are just within the bone, rather than outside the articular surface. The software can move the cuts progressively closer to the articular surface. When all intersects of the resected cuts reach the endosteal bone level, the subchondral bone level, and/or an established threshold implant thickness, the maximum exterior placement of the resected surfaces is achieved and, with that, the maximum amount of bone preservation").
Regarding claim 8, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 5 as outlined above. Further, Steines teaches that the image display method according to any one of Claims Claim 5, wherein the medical image data is ultrasound image data derived from a reflection wave of an ultrasonic wave transmitted to an object (See Steines: Fig. 1, and [0234], "In another embodiment, the implantation site can be visualized using one or more cross- sectional 2D images. Typically, a series of 2D cross-sectional images will be used. The 2D images can be generated with imaging tests such as CT, MRI, digital tomosynthesis, ultrasound, or optical coherence tomography using methods and tools known to those of skill in the art. The articular repair system can then be superimposed onto one or more of these 2-D images. The 2-D cross-sectional images can be reconstructed in other planes, e.g., from sagittal to coronal, etc. Isotropic data sets (e.g., data sets where the slice thickness is the same or nearly the same as the in-plane resolution) or near isotropic data sets can also be used.  Multiple planes can be displayed simultaneously, for example using a split screen display. The operator can also scroll through the 2D images in any desired orientation in real-time or near-real-time; the operator can rotate the imaged tissue volume while doing this. The articular repair system can be displayed in cross-section utilizing different display planes, e.g., sagittal, coronal or axial, typically matching those of the 2-D images demonstrating the cartilage, cortical bone, trabecular bone, subchondral bone, as well as cut bone, before or after preparing an implantation site, menisci or other tissue. Alternatively  or in addition, a three-dimensional display can be used for the articular repair system. The 2D electronic image and the 2D or 3-D representation of the articular repair system can be merged into a common coordinate system. The articular repair system can then be placed at the desired implantation site. The series of 2D cross-sections of the anatomic structures, the implantation site and the articular repair system can be displayed interactively (e.g., the operator can scroll through a series of slices) or noninteractively (e.g., as an animation that moves through the series of slices), in real-time or non-rea I-time").
Regarding claim 9, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 1 as outlined above. Further, Steines and State teach that the image display method according to Claim 1, 
wherein volume data representing a region of interest is obtained (See Steines: Fig. 1, and [0051], "Reference points and/or data for obtaining measurements of a patient's joint, for example, relative-position measurements, length or distance measurements, curvature measurements, surface contour measurements, thickness measurements (in one location or across a surface), volume measurements (filled or empty volume), density measurements, and other measurements, can be obtained using any suitable technique. For example, one dimensional, two-dimensional, and/or three-dimensional measurements can be obtained using data collected from mechanical means, laser devices, electromagnetic or optical tracking systems, molds, materials applied to the articular surface that harden as a negative match of the surface contour, and/or one or more imaging techniques described herein and/or known in the art. Data and measurements can be obtained non-invasively and/or preoperatively. Alternatively, measurements can be obtained intraoperatively, for example, using a probe or other surgical device during surgery"),
wherein an image of the region of interest corresponding to the second spatial region is generated on the basis of the volume data representing the region of interest (See Steines: Fig. 1, and [0064], "In certain embodiments, individual images of a patient's biological structure can be segmented individually and then, in a later step, the segmentation data from each image can be combined. The images that are segmented individually can be one of a series of images, for example, a series of coronal tomographic slices (e.g., front to back) and/or a series of sagittal tomographic slices (e.g., side to side) and/or a series of axial tomographic slices (e.g., top to bottom) of the patient's joint. Segmenting each image individually can create noise in the combined segmented data. As an illustrative example, in an independent segmentation process, an alteration in the segmentation of a single image does not alter the segmentation in contiguous images in a series. Accordingly, an individual image can be segmented to show data that appears discontinuous with data from contiguous images. To address this issue, certain embodiments include a method for generating a model from a collection of images, for example, simultaneously, rather than from individually segmented images. One such method is referred to as deformable segmentation"),
wherein a third superimposed image in which the image of the region of interest and the first photoacoustic image are superimposed on each other is generated (See State: Fig. 1, and [0065], "Accordingly, in such scenarios, the system can determine multiple affected regions based at least in part on the variance parameter. For example, the system can determine two affected regions using the extrema of the variance parameter. In some cases, such as when the variance parameter includes a lower threshold and a higher threshold, the system can determine two affected regions using the lower threshold and the higher threshold, respectively. The affected regions can be predicted affected regions and/or dynamic affected regions depending on when and how the system determines them. In some cases, a third affected regions can be determined. The third affected region can be determined using a third point in the range, such as the midpoint, average, or other point"),
wherein a fourth superimposed image in which the image of the region of interest and the second photoacoustic image are superimposed on each other is generated (See Steines: Figs. 1 and 199, and [0197], "This may be done, for example, by finding the average position of 4 consecutive cuts to select or design the implant. Similarly, the process can simply select a predetermined set of cuts to form the five cut curvature, such as the first cut, last cut and every fourth or fifth cut between the first and last cuts. When fewer cuts are selected, the location, orientation, or depth of the cuts can be adjusted, for example, to account for the increased volume of bone that may need to be resected using fewer cuts. The five or other number bone cuts can compared to a fixed template and compared to determine a best fit, similar to the methods discussed above. In both cases, the outer articular curvatures of the pre-existing implant designs (or actual implants) can be predetermined using design rules and/or parameters that result in a similar outer curvature of the patient's joint. Of course, bone cuts can be combined with implant inner surfaces that conform to the existing bony and/or articular surface anatomy, if desired"), and
wherein the parallel image in which the third superimposed image including the first photoacoustic image and the fourth superimposed image including the second photoacoustic image are arranged side by side is generated and displayed (See State: Fig. 3J, and [0080], "FIG. 3J illustrates an embodiment in which portions of an affected region are displayed using tiles 336 having alternating display settings (e.g., transparency, brightness, etc.). In some embodiments, each tile 336 can be displayed with a different display level. In certain embodiments, every other tile can be displayed with the same display level. Tiles with higher transparency levels can enable a healthcare provider to see into the affected region. In some embodiments, horizontal and/or vertical lengths and/or the arc length of each tile can be equal, and a top portion and a bottom portion can have a variable corresponding length. The variable length can be determined such that the tiles 336 have an equal length").
Regarding claim 10, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 9 as outlined above. Further, State teaches that the image display method according to Claim 9, wherein the thickness of the second spatial region in the viewing direction is smaller than the thickness of the first spatial region in the viewing direction, wherein the third superimposed image in which the image of the region of interest is superimposed (See State: Fig. 1, and [0021], "As a non-limiting example, if the first surgical instrument 145 is an ablation needle 145 and the second surgical instrument 155 is an ultrasound probe 155, then images 125 produced on display 120 can include the images, or video, from the ultrasound probe 155 (e.g., image slice 121) combined with other medical display objects and image guidance cues, such as projected medical device drive (e.g., trajectory indicators 127) or projected ablation volume (e.g., displayed affected region 129), determined based on the emplacement of ablation needle 145. If the first surgical instrument 145 is an ultrasound probe 145 and the second surgical instrument 155 is a laparoscopic camera 155, then images 125 produced on display 120 can include the video from the laparoscopic camera 155 combined with ultrasound data superimposed on the laparoscopic image. More surgical instruments can be added to the system. For example, the system can include an ultrasound probe, ablation needle, laparoscopic camera, stapler, cauterizer, scalpel and/or any other surgical instrument or medical device. The system can also process and/or display collected data, such as preoperative CT scans, X-Rays, MRls, laser scanned 3D surfaces etc.")on the first photoacoustic image is generated, and wherein the fourth superimposed image in which the second photoacoustic image is superimposed on the image of the region of interest is generated (See State: Fig. 3J, and [0080], "FIG. 3J illustrates an embodiment in which portions of an affected region are displayed using tiles 336 having alternating display settings (e.g., transparency, brightness, etc.). In some embodiments, each tile 336 can be displayed with a different display level. In certain embodiments, every other tile can be displayed with the same display level. Tiles with higher transparency levels can enable a healthcare provider to see into the affected region. In some embodiments, horizontal and/or vertical lengths and/or the arc length of each tile can be equal, and a top portion and a bottom portion can have a variable corresponding length. The variable length can be determined such that the tiles 336 have an equal length").
Regarding claim 11, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 9 as outlined above. Further, State teaches that the image display method according to Claim 9, wherein color arrangements of the second photoacoustic image inside and outside the region of interest are changed (See State: Fig. 3C, and [0075], "FIG. 3C illustrates an embodiment in which two affected regions are displayed as two volumes 310, 312 with a surface texture. FIG. 3D illustrates an embodiment in which a portion of the affected region that is located between the image slice 314 and the point-of-view location (or in front of the image slice 314) is displayed as a volume 316. It will be understood that the portion of the affected region that is located between the image slice 314 and the point-of-view location can be displayed differently from portions of the affected region that is located distally from the point-of-view location with respect to the image slice 314. For example, the different portions can be displayed with different colors, brightness, sharpness, etc. In some cases, the portions of the affected region located distally from the point-of-view location with respect to the image slice 314 can be displayed with lighter or more faded colors, etc.").
Regarding claim 12, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 1 as outlined above. Further, State teaches that the image display method according to Claim 1, wherein volume data representing a region of interest is obtained, and wherein color arrangements of the second photoacoustic image inside and outside the region of interest are changed (See State: Fig. 3H, and [0078], "FIG. 3H illustrates an embodiment in which the two affected regions are displayed as two volumes 326, 328, in which the portions of the second affected region that are unique to the second affected region with respect to the first affected region are displayed differently (non-limiting examples: varying opacity, color, brightness, focus, etc.)").
Regarding claim 13, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 1 as outlined above. Further, State teaches that the image display method according to Claim 1, wherein a position of the first spatial region and a position of the second spatial region are changed in synchronism  with each other on the basis of an instruction of a user, and the parallel image is generated by updating the first photoacoustic image and the second photoacoustic image to represent the changed first spatial region and the changed second spatial region (See State: Fig. 2, and [0046], "FIG. 2 further illustrates an embodiment of a projected needle drive 208 (also referred to as a trajectory indicator) as an image guidance cue. If a healthcare provider is driving an ablation needle 242 into tissue (not pictured), then she can know where the medical device will be driven. In some embodiments, the projected drive 208 of a medical device can be depicted on the display 220 and can show the healthcare provider the projected path 208 that the medical device 242 will take if it is driven along its central axis. Although the trajectory of only one medical device is displayed, it will be understood that the trajectory of multiple medical devices can be determined and displayed simultaneously on screen 220, as described in greater detail in the '274 Application"; and Fig. 3A, and [0074], "FIGS. 3A-3J are diagrams illustrating various non-limiting embodiments for displaying a perspective view of at least a portion of the affected regions as a volume. FIG. 3A illustrates an embodiment in which two affected regions are displayed as two transparent volumes 302, 304 and/or outlines along with a virtual medical device 301").
Regarding claim 14, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 1 as outlined above. Further, Steines teaches that the image display method according to Claim 1, wherein a position of the second spatial region is changed on the basis of an instruction of a user, a position of the first spatial region is not changed on the basis of the instruction, and the second photoacoustic image is updated to represent the changed second spatial region to be displayed (See State: Fig. 1, and [0031], "In certain embodiments, the display unit 120 can be a head mounted display worn by the user in order to receive 3D images from the image guidance unit 130. In such embodiments, a separate display, such as the pictured display unit 120, can be omitted. The 3D graphics can be produced using underlying data models, stored in the image guidance unit 130 and projected onto one or more 2D planes in order to create left and right eye images for a head mount, lenticular, or other 3D display.  The underlying 3D model can be updated based on the relative emplacements of the various devices 145 and 155, as determined by the position sensing unit(s) 140, and/or based on new data associated with the devices 145 and 155. For example, if the second medical device 155 is an ultrasound probe, then the underlying data model can be updated to reflect the most recent ultrasound image. If the first medical device 145 is an ablation needle, then the underlying model can be updated to reflect any changes related to the needle, such as power or duration information. Any appropriate 3D graphics processing can be used for rendering including processing based on OpenGL, Direct3D, Java 3D, etc. Whole, partial, or modified 3D graphics packages can also be used, such packages including 3DS Max, SolidWorks, Maya, Form Z, Cybermotion 3D, VTK, Slicer, or any others.  In some embodiments, various parts of the needed rendering can occur on traditional or specialized graphics hardware. The rendering can also occur on the general CPU, on programmable hardware, on a separate processor, be distributed over multiple processors, over multiple dedicated graphics cards, or using any other appropriate combination of hardware or technique").
Regarding claim 16, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 1 as outlined above. Further, State teaches that the image display method according to Claim 1, wherein the first photoacoustic image corresponding to the first spatial region is generated by setting an opacity of the first spatial region to  be higher than an opacity of a spatial region except for  the first spatial region, and wherein the second photoacoustic image corresponding to the second spatial region is generated by setting an opacity of the second spatial region to be higher than an opacity of a spatial region except for the second spatial region (See State: Figs. 1-2, and [0073], "Furthermore, the system can display the affected regions and other displayed features differently. For example, in some embodiments, the system can vary the characteristics of the affected regions (non-limiting examples: portions closer to the outline or edge of the affected regions can be more/less opaque, bright or focused, distal portions of the affected regions can be more/less opaque, bright or focused).  Similarly, the system can vary the characteristics of the other displayed features. In some embodiments, the system can use different display settings for different portions of an image slice. For example, the system can display portions of the image slice within a first affected region using a first setting, portions of the image slice within a second affected region using a second setting, and portions of the image slice outside the first and second affected regions using a third setting. The different settings can correspond to different opacity levels, brightness levels, contrast levels, and/or focus levels, etc. In some embodiments, portions of the image slice outside the first and second affected regions can be darkened, blurred, or otherwise adjusted to provide the healthcare provider with additional insight regarding the portions of the image slice that are within the affected region(s)").
Regarding claim 17, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 1 as outlined above. Further, Steines teaches that the image display method according to Claim 1, wherein the rendering of the photoacoustic image data is performed while the spatial region except for the first spatial region is excluded from a rendering target to generate the first photoacoustic image representing the first spatial region, and wherein the rendering of the photoacoustic image data is performed while the spatial region except for the second spatial region is excluded from a rendering target to generate the second photoacoustic image corresponding to the second spatial region (See Steines: Fig. 15, and [0106], "Next, the defects of interest can be isolated by comparing the model that does not include the defects of interest (e.g., bone-surface model) with the model or value that does include the defects of interest (e.g., the binary bone surface volume). For example, the  triangulation points of the bone surface model can be transformed onto an image volume space to obtain a binary representation of the model. This volume binary can be dilated and thinned to obtain a binary bone model. The binary bone model then can serve as a mask to the binary bone surface volume to identify defect volume separate from the binary bone surface volume.  For example, for osteophyte detection, the osteophyte  volume (e.g., osteophyte binary volume), as well as the osteophyte position and attachment surface area, can be distinguished from the patient's biological structure using this comparative analysis. Various thresholds and filters can be applied to remove noise and/or enhance defect detection in this step. For example, structures that have less than a minimum voxel volume (e.g., less than 100 voxels) can be removed. Alternatively, or in addition, rules can be added to "reattach" any portion of an osteophyte defect that appears unattached, e.g., due to a masking step").
Regarding claim 18, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 1 as outlined above. Further, Steines teaches that the image display method according to Claim 1, wherein the first photoacoustic image and the second photoacoustic image are generated by a rendering technique of the same type (See Steines: Fig. 15, and [0108], "Next, optionally, the models can be used to detect interference between any defect volume and the placement of one or more guide tools and/or implant components. For example, guide tool model triangulation points can be transformed onto an image volume space to obtain a binary representation of the guide tool. The binary structure then can be manipulated (e.g., dilated and eroded using voxel balls having pre-set diameters) to obtain a solid field mask. The solid field mask can be compared against the defect volume, for example, the osteophyte binary volume, to  identify interfering defect volume, for  example, interfering osteophyte  binary volume. In this way, interfering defect volume and non-interfering defect volume can be determined (e.g., using Matlab ISOSURFACE function), for example, using representative colors, shading or some other distinguishing features in a model. The resulting model image can be rendered on a virtual rendering canvas (e.g., using Matlab GETFRAME function) and saved onto a computer-readable medium").
Regarding claim 19, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 18 as outlined above. Further, Steines teaches that the image display method according to Claim 18, wherein the first photoacoustic image and the second photoacoustic image are generated by performing volume rendering with respect to the photoacoustic image data (See Steines: Fig. 189, and [0071], "In another step 19476, the model template can be precisely fit to the collection of multiple images (rather than, in the method described above, independently processing each image). As shown in FIG. 1901, the surface quadrangles or "patches" of surface data representation of the femoral template 19490 can be deformed to match the surface(s) across the entire collection of images. In certain embodiments, the template patches can be deformed to directly fit the radiographic or tomographic image data (e.g., voxel data) rather than any subsequently processed data, for example, data points representing multiple voxels or data compatible with a computer monitor. Currently, radiographic or tomographic images can include much higher gray value resolution (e.g., can assign one of a much greater number of unique shades of gray to each pixel or voxel) than data compatible with a computer monitor. Accordingly, by deforming the template to directly fit the radiographic images, a high degree of resolution can be maintained, which can provide a highly precise model").
Regarding claim 20, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 18 as outlined above. Further, Steines teaches that the image display method according to Claim 18, wherein the first photoacoustic image and the second photoacoustic image are generated by performing maximum intensity projection of the photoacoustic image data (See Steines: Fig. 15, and [0105], "Next, a patient-specific model or values of the patient's biological feature that include the defect of interest can be obtained and/or rendered. For example, patient-specific defects, such as osteophytes, can be identified from analysis of the patient's segmentation images and corresponding CT scan images. The transformation matrix of scanner coordinate space to image matrix space can be calculated from image slice positions (e.g., the first and last image slice positions). Then, patient-specific segmentation images for the corresponding scan direction can be assessed, along with CT image slices that correspond to the loaded segmentation images. Images can be processed slice by slice and, using selected threshold values (e.g., intensity thresholds, Hounsfield unit thresholds, or neighboring pixel/voxel value thresholds), pixels and/or voxels corresponding to the defects of interest (e.g., osteophytes) can be identified. The identified voxels can provide a binary bone surface volume that includes the defects of interest as part of the surface of the patient's biological structure. Various masks can be employed to mask out features that are not of interest, for example, an adjacent biological surface.  In some instances, masking can generate apparent unattached portions of an osteophyte defect, for example, when a mask covers a portion of an osteophyte extension").
Regarding claim 26, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 1 as outlined above. Further, Steines teaches that a non-transitory computer-readable medium storing a program that causes a computer to execute the image display method according to Claim 1 (See Steines: [0010], "Any one or more steps of the assessment, selection, adaptation and/or design may be partially or fully automated, for example, using a computer-run software program and/or one or more robots. For example, processing of the patient data, the assessment of biological features and/or feature measurements, the assessment of implant component features and/or feature measurements, the optional assessment of resection cut and/or guide tool features and/or feature measurements, the selection and/or design of one or more features of a patient-adapted implant component, the manufacture of the implant components and/or associated guide tools, the preparation of the patient's various anatomical structures and/or the implantation procedure(s) may be partially or wholly automated").
Regarding claim 27, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 1 as outlined above. Further, Steines, State, Oikawa, and Zschau teach that a display control apparatus (See Steines: Fig. 189, and [0066], "FIG. 189 shows a flowchart of steps in certain embodiments of a deformable segmentation method. The steps include one or more of collecting multiple images of a patient's biological structure 19460; optionally approximating a biological feature of interest 19464; applying a template model to the approximate biological feature of interest 19468; optionally roughly fitting the template  model to the approximate  biological feature 19472; and then precisely  fitting the template  model to  the collection of multiple  images 19476. Similar to the method described above, one or more of these steps 19460, 19464, 19468, 19472, 19476 can be repeated 19461, 19465, 19469, 19473, 19477 as often as desired to achieve the desired result. Moreover, the steps can be repeated reiteratively 19462, 19466, 19470, 19474, 19478. FIGS. 190A-190O show exemplary images from a computer program that applies an embodiment of the deformable segmentation method") comprising:
an image data obtaining unit configured to obtain photoacoustic image data (See Steines: Fig. 189, and [0067], "In one step 19460, multiple images can be collected for processing together, for example, the images can be processed together in a single event rather than individually. As illustrated in FIG. 190A, a computer program can be used to load, view and/or process the multiple images as one or more views into one or more 3D image data stacks, for example coronal, sagittal or axial views. In the figure, a series of coronal image slices 19480 and a series of sagittal image slices 19482 can be viewed as separate stacks or decks of 2D images. These stacks of images can result from separate image scans or can be different views of the same scan.  In addition, any two  or more images can be combined 19484 to provide a 3D image"); and
a display control unit configured to generate a first photoacoustic image corresponding to a first spatial region on the basis of the photoacoustic image data (See Steines: Figs. 9 and 188A-B, and [0076], "Then, the image data can be segmented 930 to identify those data corresponding to a particular biological feature of interest. For example, as shown in FIG. 188A, image data can be used to identify the edges of a biological structure, in this case, the surface outline for each of the patient's femur and tibia. As shown, the distinctive transition in color intensity or grayscale 19000 at the surface of the structure can be used to  identify pixels, voxels, corresponding data points, a continuous line, and/or surface data representing the surface of the biological structure. This step can be performed automatically (for example, by a computer program operator function) or manually (for example, by a clinician or technician), or by various combinations of the two") and generate a second photoacoustic image corresponding to a second spatial region having a different thickness in a viewing direction of rendering from a thickness of the first spatial region and having a spatial region overlapped with the first spatial region (See State: Figs. 3A-J, and [0079], "FIG. 31 illustrates embodiments in which portions of an affected region are displayed using horizontal bands 330 with alternating display settings (e.g., transparency, brightness, etc.). It will be understood that bands with any orientation can be used. Bands with higher transparency levels can enable a healthcare provider to see into the affected region.  In some embodiments, the width and/or the arc length of each band can be equal, and a top portion 332 and a bottom portion 334 can have a variable corresponding width/arc length. As such, user can use the bands to determine distances of object displayed on the screen. The variable width/arc length can be determined such that the bands 330 have an equal width/arc length") on the basis of the photoacoustic image data (See Steines: Figs. 8 and 188A-B, and [0077], "Optionally, the segmented data can be combined 940. For example, in a single image segmented and selected reference points (e.g., derived from pixels or voxels) and/or other data can be combined to create a line representing the surface outline of a biological structure. Moreover, as shown in FIGS. 188A and 188B, the segmented and selected data from multiple images can be combined to create a 3D representation of the biological structure.  Alternatively, the images can be combined to form a 3D data set, from which the 3D representation of the biological structure can be derived directly using a 3D segmentation technique, for example an active surface or active shape model algorithm or other model based or surface fitting algorithm"), and arrange the first photoacoustic image and the second photoacoustic image side by side to obtain an image and cause a display unit to display the image (See Steines: Figs. 190A-O, and [0067], "In one step 19460, multiple images can be collected for processing together, for example, the images can be processed together in a single event rather than individually. As illustrated in FIG. 190A, a computer program can be used to load, view and/or process the multiple images as one or more views into one or more 3D image data stacks, for example coronal, sagittal or axial views. In the figure, a series of coronal image slices 19480 and a series of sagittal image slices 19482 can be viewed as separate stacks or decks of 2D images. These stacks of images can result from separate image scans or can be different views of the same scan. In addition, any two or more images can be combined 19484 to provide a 3D image").
Regarding claim 28, Steines, State, Oikawa, and Zschau teach all the features with respect to claim 27 as outlined above. Further, State teaches that the display control apparatus according to Claim 27, wherein the image data obtaining unit is configured to obtain the photoacoustic image data by reading out the photoacoustic image data stored in a storage unit (See State: Fig. 1, and [0119], "The steps of a method or process described in connection with the implementations disclosed herein can be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module can be stored in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD- ROM, or any other form of non-transitory computer-readable medium known in the art, as computer-executable instructions.  An exemplary computer-readable storage medium is coupled to the processor such the processor can read information and/or computer-executable instructions from, and write information to, the computer-readable storage medium. In the alternative, the storage medium can be integral to the processor. The processor and the storage medium can reside in an ASIC. The ASIC can window reside in a user terminal, camera, or other device. In the alternative, the processor and the storage medium can reside as discrete components in a user terminal, camera, or other device").

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612